Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 10, 2015

The Court of Appeals hereby passes the following order:

A15A2284. JAMES ALLEN COBB v. THE STATE.

      In 2010, James Cobb pled guilty to burglary and theft by taking, and he was
sentenced as a recidivist to fifteen years, to serve ten. In 2014, Cobb filed a motion
to correct his sentence. The trial court denied the motion, and Cobb filed this direct
appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, as it had when Cobb filed his motion, a trial court may
modify a sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483)
(2004).
      A direct appeal may lie from the denial of a motion to correct a void sentence
only if the defendant raises a colorable claim that the sentence is void. See Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only when
the trial court imposes a punishment that the law does not allow; assertions taking
issue with the procedure employed in imposing the sentence do not constitute
colorable void sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d
668) (2010). Here, Cobb does not allege any colorable void sentence claim. He
claims the trial court erred in sentencing him because he was not provided proper
notice of the state’s intent to prosecute him as a recidivist, as required by OCGA §
17-10-2 (a). “OCGA § 17-10-2 (a) is not applicable to sentences imposed pursuant
to a hearing on a guilty plea.” Burruss v. State, 242 Ga. App. 241, 243 (2) (529 SE2d
375) (2000). Thus, Cobb has not raised a valid void sentence claim, as his sentence
does not impose punishment that the law does not allow. Accordingly, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           08/10/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.